DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10, 11, 13, 15, 17, 18, 21-23, 25, 27, 28 and 31-34 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1, 3-5, 7, 8, 10, 11, 13, 15, 17, 18, 21-23, 25, 27, 28, 31-34 are allowed for reasons argued by Applicant in the remarks filed 06/26/2021. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. Pat. 2018/0075239 A1 (“Boutnaru”)
U.S. PGPub. No. 2016/0224788 A1 (“Coranado”)
U.S. PGPub. No. 2016/0378988 A1 (“Bhashkar”)
Boutnaru discloses a system of detecting ransomware similar to claimed invention. Boutnaru detects an original content loaded from a file inside a cache and subsequently determines that the content inside the cache is altered and compares the altered content with an encrypted version of the original content. 
On pg. 9, applicant argues that Boutnaru fails to disclose “parsing the mirror to identify at least one field that will be a subject of the analyzing”. Furthermore, the applicant argues that Boutnaru does not disclose a parsing operation and argues that any suggestion of parsing would not serve any purpose in Boutnaru and fails to disclose the identical invention of claim 1. The examiner is persuaded by the applicant.   
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…wherein the analyzing the overwrite operation comprises identifying, by the processing system, non-text data at least at one location of the mirror of the at least one file designated to include text data at the corresponding at least one location of the at least one file at the storage device location…”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491